227 F.2d 519
MURILLO LTDA. and Herman Hollander, Inc., Libelants-Appellants,v.THE BIO BIO, THE PARAGUAY, THE ARGENTINA, their engines, boilers, etc., Rederiaktiebolaget Nordstjernan, Axel Axelson Johnson and Johnson Line, Respondents-Appellees.
No. 150.
Docket 23655.
United States Court of Appeals Second Circuit.
Argued December 13 and 14, 1955.
Decided December 14, 1955.

Appeals from the United States District Court for the Southern District of New York; John C. Knox, Judge, and Thomas F. Murphy, Judge.
Hill, Rivkins, Middleton, Louis & Warburton, New York City (Yorkston W. Grist and John G. Poles, New York City, of counsel), for appellants.
Haight, Gardner, Poor & Havens, New York City (Tallman Bissell, New York City, of counsel), for appellees.
Before CLARK, Chief Judge, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Orders, D.C., 127 F.Supp. 13, affirmed in open court on the authority of W. H. Muller & Co. v. Swedish American Line, Ltd., 2 Cir., 224 F.2d 806.